Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Remarks
This Office Action fully acknowledges Applicant’s remarks filed on January 5th, 2022 and December 7th, 2021.  Claims 1, 3, 4, and 6-16 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5th, 2022 and December 7th, 2021 has been entered.

Claim Objections
Claims 1, 3, 4, and 6-16 are objected to because of the following informalities:  It is noted that the claim amendments of December 7th, 2021 were not entered as a part of AFCP filing and thus the presented claim set of January 5th, 2022 improperly notes the claims as “previously presented” wherein the claim set of January 5th, 2022 should show the ‘strikethroughs’ and ‘underlines’ as if the claim set of December 7th, 2021 was not entered. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “colored” and “roughened” in claims 6, 7, and 14 is a relative term which renders the claim indefinite. The terms “colored” and “roughened” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant should define the relative term so that the range of surface topography and/or material construction to the planar portion can be properly set forth and ascertained.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6-10, and 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weber (US 2016/0103061).
Weber discloses reactions vessels, arrangements thereof and methods therewith (abstract).  With regards to claims 1, 14, and 15, Weber discloses a cartridge for use in a measuring component, wherein the well comprises a lower barrel portion F3 including a lower peripheral wall surrounding a lower space having a closed bottom that is closed by a bottom face (see in the wall near ‘A2’), an upper barrel portion (shown by “UB” and “2”) that is formed above the lower barrel portion, the upper barrel portion including an upper peripheral wall surrounding an upper space having an opening on a top end for supplying a sample to the well, the upper space having a cross-sectional area that decreases toward the closed bottom in the lower space, and a step portion F1 formed between the lower barrel portion and the upper barrel portion, the step portion continuously connecting an inner wall surface of the lower peripheral wall and an inner wall surface of the upper peripheral wall, the step including a floor portion with a planar portion (the horizontal wall portion shown in proximity with A1), which extends radially from the inner wall surface of the lower peripheral wall and has a predetermined width, and a rising wall portion with a rising wall surface that connects an outer perimeter of the planar portion and a bottom end of the inner wall surface of the upper peripheral nd) in as much as claimed herein as it is implicit to these portions which are materials with a mass, and likewise seen with respect to the “roughened” designation that is not particularly defined in its metes and bounds wherein such portions are roughened relative to a given other portion that exists and is smoother in nature.  With regard to claims and 9 and 15, the upper space of Weber includes an opening in the space that exists coincident with the .  








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber.
Weber has been discussed above.

However, if Weber is not taken as disclosing this inclination angle between 0.5 and 70 degrees then such a modification would have been obvious to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to modify Weber to provide an inclination angle between 0.5 and 70 degrees through routine experimentation and engineering in order to provide a decreasing cross-sectional area and transitional area for suitably receiving and passing the substance to the closed bottom of the lower barrel portion, and further wherein such a modification is seen as an obvious design choice absent a showing of a criticality or unexpected results arising otherwise.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weber and in  view of Desie et al. (2002/0057995).
Weber has been discussed above can be seen above.  
Weber does not disclose the roughened surface of the planar portion or rising wall portion as in cl. 11.

It would have been obvious to a person of skill in the art at the time the invention was made to have used surface roughness on the planar portion of the device taught by Desie to provided the expected benefit of improving the dynamics of spreading to the portion with the surface coating.  Furthermore, it is considered an ordinary engineering design choice through routine experimentation to provide a roughness from 0.5 microns to 5 microns for the reasons discussed above outside of a showing of a criticality or unexpected results arising otherwise.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weber and in  view of Kreuwel et al. (USPN 7,972,516), hereafter Kreuwel.
Weber has been discussed above.
Weber does not specifically disclose that the inclination angle on the first side of the peripheral wall is different than an inclination angle of the second side of the peripheral wall of the upper peripheral wall, as claimed.
Kreuwel discloses reaction vessels wherein an upper portion is defined by first and second sides of a peripheral wall which have different inclinations (see fig. 5, for example, wherein inclination at the first side in the area of ‘3’ has a different inclination angle than the second side of the peripheral wall at the slanted portion or the fully vertical portion).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, and 6-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As discussed above, in view of the amendments and further consideration, the claims are rejected under 35 USC 102a2 with respect to Weber and the further dependent claims are rejected, as discussed above, under 35 USC 103.

Further, claims 6, 7, and 14 are rejected under 35 USC 112 b/2nd for the reasons discussed above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.